DETAILED ACTION
	This office action is in response to the amendment filed on December 17, 2021.  In accordance with this amendment, claims 2, 4, 5, and 10 have been amended.  The amendments to the Title and Abstract are acknowledged and appreciated.
Claims 2-13 are pending and allowed, with claim 2 as the sole independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-13 are in condition for allowance over the closest prior art of the current record.  Claim 2 is the sole independent claim, with claims 3-13 further depending therefrom.  The following is an examiner’s statement of reasons for allowance: the closest prior art of the current record does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by independent claim 2.  See Applicant’s Figure 4 for the subject matter as the claimed CON embodiment and in the context of the specification in paragraphs [0028] and [0038].  In particular, the overall combination of features, as a whole, is not found obvious by the prior art.

Independent Claim 2 requires:  

A fiber optic terminal arrangement (see Fig. 4) comprising: an indexing terminal including:
22, Fig. 4) and a second multi-fiber de-mateable connection location (at 44, Fig. 4), each of the first and second multi-fiber de-mateable connection locations defining a respective sequence of fiber positions;
-a plurality of indexed optical fibers extending between the first multi-fiber de-mateable connection location and the second multi-fiber de-mateable connection location, the indexed optical fibers having first ends disposed at the fiber positions of the first multi-fiber de-mateable connection location and second ends disposed at offset (see Fig. 4, offset fibers indexed from 22 to 44 and vice versa) ones of the fiber positions of the second multi-fiber de-mateable connection location;
-an optical splitter module (25, Fig. 4) disposed within the indexing terminal;
-a first drop fiber (as in Fig. 4 from 22) extending between the first multi-fiber de-mateable connection location and the optical splitter module;
-a second drop fiber (as in Fig. 4 from 44 at 40) extending between the second multi-fiber de-mateable connection location and the optical splitter module; and
-an optical line extending from the optical splitter module to an exterior of the indexing terminal housing; and a splitter terminal (100 / 120, Fig. 4) separate from the indexing terminal, the splitter terminal including an optical splitter configured to receive the optical line and to split optical signals carried over the optical line onto splitter output lines.

Although any one of these structural features may be found in the prior art (see Applicant’s Fig. 4), and there is no clear and sufficient motivation, or reason to combine, each different structural feature found in claim 2 into the presented combination of an embodiment as disclosed by Applicant.  For these reasons, the Examiner is unable to prima facie case of obviousness as required under 35 U.S.C. 103.  Claims 3-13 are also allowable at least based on their dependent form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment and remarks (pages 7-8), filed December 17, 2021, with respect to the corrections from the Quayle Action mailed on October 20, 2021 have been fully considered and are persuasive.  Based on the amendments presented December 17, 2021, all issues noted by this Quayle Action have been obviated.  Claims 2-13 are now in condition for allowance as presenting a patentable combination of features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        December 22, 2021